—In an action to recover damages for injury to property and loss of income, the plaintiffs appeal, as limited by their notice of appeal and reply brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered February 17, 1999, as granted the motion of the defendant ADT Security Systems, Northeast, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In 1992, the plaintiffs contracted with the defendant ADT Security Systems, Northeast, Inc. (hereinafter ADT), for the installation, service, and central monitoring of a burglar and fire alarm system at the plaintiffs’ premises. On February 22, 1995, while the plaintiffs were on vacation in another State, a fire broke out in the plaintiffs’'premises cáusing substantial damage.
Thereafter, the plaintiffs commenced the instant action against, among others, ADT, alleging negligence and lost income. The complaint essentially alleged that early detection of the fire was not possible because of ADT’s failure. The plaintiffs did not allege conduct by ADT which rises to the level of gross negligence, and the causes of action against ADT are barred by the provision of the contract which absolves ADT from its own negligence (see, Aphrodite Jewelry v D & W Cent. Sta. Alarm Co., 256 AD2d 288; Colnaghi, U.S.A. v Jewelers Protection Servs., 81 NY2d 821; Gutter Furs v Jewelers Protection Servs., 79 NY2d 1027, 1029; Hartford Ins. Co. v Holmes Protection Group, 250 AD2d 526; Guston Furs v Comet Realty Corp., 225 AD2d 417). Mangano, P. J., Bracken, McGinity and Luciano, JJ., concur.